DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed August 25, 2022 have been fully considered but are not persuasive as the claim amendments necessitated  the new grounds of rejection discussed below. 
Regarding claims 1 and 12, Day discloses the amended limitations. Day discloses wherein said drive means (12) overlaps said one end of said window shade. The drive means (12) is located within housing (1) and the window shade is wound about a roller supported on the rotatable spigot (4) shown in Fig 1 and when the window shade is wound, the drive means overlaps a vertical edge of the window shade. The vertical edge of the window shade is understood to read on “one end of said window shade” and the drive means overlaps a portion of the edge. Examiner best understands that the Applicant intends for the drive means to overlap a portion of the window shade as shown in Figure 11A, however the portion of the window shade that the drive means overlaps should be further clarified to overcome Day. For example, it is understood that the housing is adjacent a first end of the window shade and the window shade extends towards a second end horizontally away from said first end to cover an opening and the drive means overlaps a portion of the window shade between the first and second ends. Further, regarding claim 12, Day discloses said second cavity (space receiving 12) is radially spaced from said first cavity said clutch axis and said window shade roll (the second cavity is positioned radially outward from the axis and spaced radially from a portion of the window shade), and overlaps said first cavity (as seen in Fig 2, the second cavity overlaps a portion of the first cavity). However, Examiner best understands that the second cavity of the Applicant’s disclosure is positioned axially inward from the end wall, however the claim language currently does not clarify this arrangement.
Regarding claims 19, 21, and 24, Renee discloses the amended limitations and shows a slidable selector (19 of 18 is slid in a selected direction) to selectively switch the rotation of the shaft, the selector is slid moving the hand portion upwards to rotate the wand in a first direction and slid moving the hand portion downwards to rotate the wand in a second direction. It is understood that the selector is also interpreted as a switch (19) carried on said hand portion to selectively switch the rotation of the shaft. However, Examiner best understands that the selector of the Applicant’s disclosure allows engagement into a specific spiral groove of the two intersecting spiral groove in order to select the specific direction of the rotation of the wand. However, the claim language currently does not clarify this arrangement.
Regarding claim 22 and 26, Day as modified with Renee and Taylor disclose wherein each of said two intersecting spiral protrusions are defined by two spaced side walls extendinq outwardly from said shaft at an angle towards each other (side walls defining the grooves, Fig 2 of Taylor).  As evident in Figure 2 of Taylor, each of said two intersecting spiral grooves or protrusions are defined by two spaced side wall  extending from said shaft at an angle towards each other (Taylor: Fig 2; each groove is defined by two walls, the two walls of one groove (and protrusion) are angled towards the walls of the other groove (or protrusion) and intersect). Examiner best understands that the Applicant’s disclosure to have wall configuration shown in Figure 12E, however the structure of the grooves and protrusions is not clearly claimed.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  Claim 1 has been amended to recite in line 4 “said driven gear adjacent one…” The Examiner best assumes that the line should refer to --said driven gear means-- as previously recited in the claim. Claim 24 recites in line 8 “shade shade” which is a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (GB 2486555).
Regarding claim 1, Day discloses a control module (Fig 1) to control a window shade comprising; 
a housing (1) having an end wall and a shell plate; 
a driven gear means (11) disposed within said housing between said shell plate and said end wall (11 is between 2 and 3), said driven gear means (11) adjacent one end of said window shade (11 is located within 1 which is adjacent a window shade);
drive means (12) disposed within said housing (1) engageable with said window shade for rotatably driving the driven gear means so as to raise and lower said window shade relative the opening; 
wherein said drive means (12) overlaps said one end of said window shade (the drive means 12 is located within housing 1 and the window shade is wound about a roller supported on the rotatable spigot 4 shown in Fig 1 and when the window shade is wound, the drive means overlaps a vertical edge of the window shade);
and 
a rod (9) for driving said drive means.  
Regarding claim 2, said control module includes a clutch (4, 13,16) disposed within said housing (portion of clutch is within the housing 1) and engageable with said window shade, said driven gear means (11) engageable with said clutch.  
Regarding claim 3, the drive means (12) comprises a drive gear means (12) between said shell plate and said end wall (Fig 2) and engageable with said driven gear means (11) to rotationally drive said clutch (4, 13, 16) and said window shade about an axis for raising and lowering said window shade.  
Regarding claim 4, said housing (1) includes a first housing portion for receiving said driven gear means (11) and a second housing portion communicating with said first housing portion, said second housing portion for receiving said drive gear means (12) (Fig 2,  recessed portions receiving each of the means are understood to be different housing portions).  
Regarding claim 5,wherein said shell plate covers said driven gear means in said first housing portion and covers said drive gear means in said second housing portion and constrains said drive gear means and driven gear means against binding (Fig 2).  
Regarding claim 6, said second housing portion (portion housing 12) is axially spaced from said axis.  
Regarding claim 7, wherein said driven gear means (11) comprises a spur gear disposed at said one end of said clutch (4, 13, 16) between said end wall and said shell plate so as to define a gap distance between said one end of said shade and said end wall (distance is created between shade and end wall 2).  
Regarding claim 12, Day discloses a control module to control a window shade roll comprising; a housing (Fig 1) disposed at one end of said window shade roll, said housing having a control end wall (2), a shell plate (3) and a first cavity (space in 2 receiving 11) and a second cavity (space in 2 receiving 12), said first cavity communicating with said second cavity (Fig 2); a spur gear (11) disposed in said first cavity between said control end wall and shell plate, to define a gap distance between said shell plate and said control end wall said spur gear (11) adjacent said one end of said window shade roll; a clutch (4, 13, 16) projecting from said spur gear into said window shade roll, said spur gear rotatable with said clutch about a clutch axis for raising and lowering a window shade from said window shade roll; drive gear means (12) disposed in said second cavity and engageable with said spur gear (11) for rotatably driving said clutch about said clutch axis for raising and lowering said window shade; and a rod (Fig 1) connected to said drive gear means to rotatably drive said spur gear; wherein said second cavity (space receiving 12) is radially spaced from said first cavity, said clutch axis and said window shade roll (the second cavity is radially outward from the axis and spaced radially from a portion of the shade), and overlaps said first cavity (as seen in Fig 2, the second cavity overlaps a portion of the first cavity) and said one end of said window shade (the drive means 12 is located within housing 1 and the window shade is wound about a roller supported on the rotatable spigot 4 shown in Fig 1 and when the window shade is wound, the drive means overlaps a vertical edge of the window shade).
Regarding claim 14, wherein said drive gear means (12) includes a worm gear engageable with said spur gear.  
Regarding claim 16, wherein the drive gear means (12) is either a worm wheel or bevel gear.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claim 1 above.
Regarding claims 8, 10, 11, and 13, Day discloses wherein wherein the drive gear means is either a worm wheel (12) or bevel gear and said clutch includes selectively engageable braking means for preventing said shade from unrolling when said driven gear means is idle (prevent rotation when the gears are not moving). As best understood, Day further discloses a gap between an end wall and a shade but does not specifically disclose the distance to be between 5 to 8 millimeters. However, providing a thickness of the components so that he gap is 5-8mm would have been obvious to one having ordinary skill in the art at the time of effective filing since it involves a mere change in size. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ  777 (Fed Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claims 1 and 12 above, in further view of DeWard (US 9,376,859).
Regarding claims 9 and 15, Day fails to disclose an intermediate gear between the spur gear and the drive gear means. However, DeWard discloses that it is known to provide a control module with an intermediate gear for equivalently driving a driven gear by a drive means. DeWard discloses that the intermediate gear serves as an idler gear and it is known to provide intermediate (idler) gears in gear system for the purpose of changing rotational direction or to fill space between input and output gears without affecting the functioning and speed of the system. It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Day and provide an intermediate gear since such technique is known, as taught by DeWard and such modification would not lead to any new or unpredictable result. 
Claims 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claims 1 and 12 above, in further view of Renee (US 4,759,398) and Taylor (US 1,509,620).
Regarding claims 19 and 21, Day discloses a rod that comprises a wand that includes a shaft, however the rod is rotated to operate the control module. Day fails to disclose that the wand includes a shaft that defines spiral grooves or protrusions for reciprocal movement of a hand portion to rotate the wand and control module. However, Renee discloses that it is known for a control module to be operated by a rod comprises a wand that rotates to rotate the control module and the wand including a shaft (15) defining spiral grooves (helical grooves) and a hand portion (18) coaxially receiving said shaft for reciprocal movement of said hand portion relative said shaft to rotate said wand in a selected first or second direction to lower or raise said window shade. Renee further discloses wherein said hand portion includes a slideable selector (19 of 18 is slid in a selected direction) for selecting the direction of rotation of said drive gear means.  
Day as modified with Renee fails to disclose two spiral intersecting grooves or two spiral intersecting protrusions, instead discloses the helical surfaces of the shaft are formed by spiral grooves extending around the shaft (the portions next to the grooves are understood to be spiral protrusions) which the hand portion moves along. However, Taylor discloses that it is known for a shaft to have two intersecting spiral grooves (Fig 2) that facilitate guidance of a member along the shaft. Taylor discloses that the intersecting grooves improvement reciprocal movement (Taylor, page 1, lines 21-31). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Day in view of Renee such that the spiral grooves are provided as two intersecting grooves in order to provide the known improvement of insuring reciprocal movement, as taught by Taylor.
Regarding claim 22, Day as modified with Renee and Taylor disclose wherein each of said two intersecting spiral protrusions are defined by two spaced side walls extendinq outwardly from said shaft at an angle towards each other (side walls defining the protrusions, Fig 2 of Taylor).  

    PNG
    media_image1.png
    378
    727
    media_image1.png
    Greyscale

Regarding claim 23, Day discloses that the drive gear means includes a drive shaft (6) disposed at an angle (90 degree angle) relative the housing (1) and said wand (9) hangs vertically downwardly from said drive shaft in a first position and is moveable to a second operable position to drive said drive shaft (shaft of wand is movable to drive the drive shaft).  
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Renee in further view of Taylor.
Regarding claim 24, Renee discloses a control module to control opening and closing a widow shade comprising: a shaft (15) defining spiral grooves (helical surfaces) or spiral protrusions (protruding surfaces of the helical surface) and a hand pumping portion (18) coaxially receiving said spiral grooves or spiral protrusions for reciprocal movement of said hand pumping portion (18) relative said spiral grooves or spiral protrusions to rotate said shaft (15) in a selected first or second direction to lower or raise said window shade and a switch (19) carried on said hand portion to selectively switch the rotation of the shaft (Fig 1-2).  
Renee fails to disclose two spiral intersecting grooves or two spiral intersecting protrusions, instead discloses the helical surfaces of the shaft are formed by spiral grooves extending around the shaft (the portions next to the grooves are understood to be spiral protrusions) which the hand pumping portion moves along. However, Taylor discloses that it is known for a shaft to have two intersecting spiral grooves (Fig 2) that facilitate guidance of a member along the shaft. Taylor discloses that the intersecting grooves improvement reciprocal movement (Taylor, page 1, lines 21-31). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Renee such that the spiral grooves are provided as two intersecting grooves in order to provide the known improvement of insuring reciprocal movement, as taught by Taylor.
Regarding claim 25, modified Renee discloses wherein a first end of said shaft (15) includes an attachment (16) to suspend said from said window shade and a second end of said shaft includes a hand grasping portion (31) with said hand pumping portion (18) disposed coaxially on the shaft for reciprocal movement of  said hand pumping portion between said first and second end (Fig 1-2).  
Regarding claim 26,  Renee discloses a wand for attachment to a window shade assembly comprising; a) a shaft (15) defining spiral grooves (helical grooves) or spiral protrusions and a hand pumping portion (18) coaxially receiving said spiral grooves or spiral protrusions for reciprocal movement of said hand pumping portion (18) relative said spiral grooves or spiral protrusions to rotate said shaft in a selected first or second direction to lower or raise said window shade; b) wherein a first end of said shaft includes an attachment to attach said shaft to said control module (12) and a second end of said shaft includes a hand grasping portion (31) with said hand pumping portion disposed coaxially on the shaft for reciprocal movement between said first and second end.
Renee fails to disclose two spiral intersecting grooves or two spiral intersecting protrusions, instead discloses the helical surfaces of the shaft are formed by spiral grooves extending around the shaft (the portions next to the grooves are understood to be spiral protrusions) which the hand pumping portion moves along. However, Taylor discloses that it is known for a shaft to have two intersecting spiral grooves (Fig 2) that facilitate guidance of a member along the shaft. Taylor discloses that the intersecting grooves improvement reciprocal movement (Taylor, page 1, lines 21-31). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Renee such that the spiral grooves are provided as two intersecting grooves in order to provide the known improvement of insuring reciprocal movement, as taught by Taylor. As modified, each of said two intersecting spiral grooves or protrusions are defined by two spaced side wall  extending from said shaft at an angle towards each other (Taylor: Fig 2; each groove is defined by two walls, the two walls of one groove are angled towards the walls of the other groove and intersect).

    PNG
    media_image2.png
    372
    727
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634